Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group 1 Claims 1-12 in the reply filed on 8/12/2022 is acknowledged.  The traversal is on the ground(s) that “In claimed aspects, a terminal and a base station are entities that interact with each other and share similar technical features. The two entities transmit and receive messages” remarks page . This is not found persuasive because the claims in question contain more technical features than simply exchanging messages, where the features are performed by the individual entities themselves as found in dependent claims 2-6 and 14-18 for example.  Thus there is a burden on the examiner as the features require different search and likely use of different art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190052607 A1 OHLSSON; Oscar et al referred to herein as Ohlsson, in view of Ohlsson; Oscar et al. US 20210185759 A1, referred to herein as Ohlsson-2, further in view of US 20190191483 A1 RYOO; Sunheui et al.

Consider Claim 1 and 7
Ohlsson discloses A terminal in a wireless communication system (See Ohlsson Fig. 4, Fig. 6 [0059] terminal 42), the terminal comprising:
a transceiver (See Ohlsson Fig. 4, Fig. 6 [0059] transceiver 52);
and a controller configured (See Ohlsson Fig. 4, Fig. 6 [0059] processing unit 50)  to:
receive, via the transceiver, a radio resource control (RRC) release message for a suspension of an RRC connection, the RRC release message including a resume identity and a next hop chaining count (NCC) (See OHLSSON Fig. 6, [0072]-[0075] RRC connection suspend message 601 includes resume ID and NCC), 
transmit, to a base station via the transceiver, an RRC resume request message including the resume identity (See OHLSSON Fig. 6, [0072]-[0075] RRCE connection resume request message 609 including resume ID [0086] integrity protection of resume request message based on NCC), and
receive, from the base station via the transceiver, an RRC resume message (See Ohlsson Fig. 6, [0082]-[0084] RRC resume message 621 [0075] security key generated based on NCC) 

wherein the RRC resume message is ciphered based on a security key that is generated based on the NCC 
103 US 20210185759 A1 (See Ohlsson-2 Fig. 4,  [0087] message 116 RRC connection resume sent subsequent to activation of AS security [0086] in step 114 thus sent with ciphering, see [005] “..t may be possible for the RRC Connection Suspend message to also contain security related parameters(Next hop Chaining Counter (NCC) and integrity and ciphering algorithms) which are required when Access Stratum (AS) security is later re-established…”)where see [0076] ciphering based on the NCC)

Ohlsson does not explicitly disclose transmitting an RRC resume request message through a signaling radio bearer (SRB) 0, and receive an RRC resume message through a SRB 1; and 
wherein the RRC resume message is ciphered based on a security key that is generated based on the NCC 

Ohlsson-2 teaches wherein the RRC resume message is ciphered based on a security key that is generated based on the NCC  (See Ohlsson-2 Fig. 4,  [0087] message 116 RRC connection resume sent subsequent to activation of AS security [0086] in step 114 thus sent with ciphering, see [005] “..t may be possible for the RRC Connection Suspend message to also contain security related parameters(Next hop Chaining Counter (NCC) and integrity and ciphering algorithms) which are required when Access Stratum (AS) security is later re-established…”)where see [0076] ciphering based on the NCC)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ohlsson to include the noted teachings of Ohlsson-2, in order to Reduce signaling overhead (Ohlsson-2 [0004])
	The combination does not teach transmitting an RRC resume request message through a signaling radio bearer (SRB) 0, and receive an RRC resume message through a SRB 1.  
Ryoo teaches transmitting an RRC resume request message through a signaling radio bearer (SRB) 0, and receive an RRC resume message through a SRB 1 (See Ryoo Fig. 16 and claim 16. “.. transmitting, to a base station, a RRC resume request message to request a resumption of a suspended RRC connection over a signaling radio bearer (SRB) 0; and receiving, from the base station, a response message over a SRB1 in response to the RRC resume request message…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combinattion to include the noted teachings of Ryoo, in order for low power radio resource control (RRC) operation in communication systems (Ryoo [0001]).


	
Consider Claim 2 and 8
The combination teaches wherein the controller is further configured to: 
	- 104 -0203-2131-1 (MJ-201609-010-1-US1, YPF201708-0045/US-CA) decipher the RRC resume message based on the security key (See Ohlsson-2  [0086] in step 114 thus sent with ciphering [0092] However, since AS security is activated and only the UE with the correct key will be able to decipher and verify the integrity of subsequent messages, this situation can be detected and resolved.) that is generated based on the NCC  ((See OHLSSON Fig. 6, [0072]-[0075] RRCE connection resume request message 609 including resume ID [0086] integrity protection of resume request message based on NCC) ; See also Ohlsson-2   [005] “..t may be possible for the RRC Connection Suspend message to also contain security related parameters(Next hop Chaining Counter (NCC) and integrity and ciphering algorithms) which are required when Access Stratum (AS) security is later re-established…”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Ohlsson-2, in order to Reduce signaling overhead (Ohlsson-2 [0004])
Consider Claim 6 and 12

The combination teaches wherein the controller is further configured to:
	identify whether to trigger an RRC resume procedure, transmit a random access preamble if the RRC resume procedure triggered  (See OHLSSON Fig. 6, [0072]-[0075] RRC connection resume request message 609 including resume ID, 605 607 random access“..Thus, after suspension of the RRC connection, at some later point in time new data arrives in the UL buffer at the UE 42. This triggers the UE to resume the RRC connection by sending a random access preamble 605 to a resuming eNB..”), and 
receive a random access response for transmitting the RRC resume request message (See OHLSSON Fig. 6, [0072]-[0075] 607 609This triggers the UE to resume the RRC connection by sending a random access preamble 605 to a resuming eNB.. eceiving a random access response 607”),
wherein the RRC release message includes paging area information (See Ryoo [0312] “..he RRC connection reconfiguration message transmitted at step 2120 may further include mobility control information (including RAN-based paging area information and RAN-based paging cycle information), security information, and UE context identity information..>”), and 
wherein the RRC resume request message includes a resume cause  (See OHLSSON Fig. 6, [0072]-[0075] resume request message 609 includes Est Cause as shown in Figure)  and a resume medium access control (MAC) – I (See OHLSSON Fig. 6, [0072]-[0075] resume request message 609 includes Bearer Ind as shown in Figure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combinattion to include the noted teachings of Ryoo, in order for low power radio resource control (RRC) operation in communication systems (Ryoo [0001]).

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190052607 A1 OHLSSON; Oscar et al referred to herein as Ohlsson,and Ohlsson; Oscar et al. US 20210185759 A1, referred to herein as Ohlsson-2 and US 20190191483 A1 RYOO; Sunheui et al., and further in view of KR 20180014941 A KIM SANG BUM et al.

Consider Claim 3 and 9
The combination teaches wherein, related to transmission of the RRC resume request message, the controller is further configured to:
	update the security key based on the NCC (See Ohhlson [0071] security key updated using NCC from suspending eNB; See also Ohlsson-2 [0086] step 114 security key updated using NCC from suspending eNB).
The combination does not teach establish a PDCP entity and the SRB 1 based on the updated security key, and resume the SRB 1.  
Stattin teaches establish a PDCP entity and the SRB 1 based on the updated security key, and resume the SRB 1.   (Stattin [0073] At RRC resume the RLC and PDCP entities are re-established. Further, it is proposed to re-establish PDCP entities for all SRBs and DRBs, and to restore the RLC entities for all SRBs and DRBs  [0075] resume all SRBs)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Stattin, in order to power reduction may be provided by suspending and resuming an RRC connection (Statitin 0003])


Consider Claim 4 and 10
The combination does not teach wherein, in response to reception of the RRC resume message, the controller is further configured to:
restore a packet data convergence protocol (PDCP) state for a SRB 2 and at least one data radio bearer (DRB), and resume the SRB 2 and the at least one DRB. 

Stattin teaches wherein, in response to reception of the RRC resume message, the controller is further configured to:
restore a packet data convergence protocol (PDCP) state for a SRB 2 and at least one data radio bearer (DRB) ( Stattin [0073] At RRC resume the RLC and PDCP entities are re-established. Further, it is proposed to re-establish PDCP entities for all SRBs and DRBs, and to restore the RLC entities for all SRBs and DRBs),
and resume the SRB 2 and the at least one DRB (Stattin [0075] RBs may/should be suspended when the RRC connection is suspended and resumed when the RRC connection is resumed. While RBs are suspended, new data will not be processed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Stattin, in order to power reduction may be provided by suspending and resuming an RRC connection (Statitin 0003]).

Consider Claim 5 and 11
The combination teaches wherein, in response to reception of the RRC release message, the controller is further configured to:
store a context for the terminal, and enter an RRC inactive state (See Ohlsson Fig. 6 [0070] Upon receipt of the signal/message 601, the UE 42 stores the related UE context (i.e. the UE context relating to the RRC connection to be suspended) as well as the NCC and security algorithm configuration indicated in message 601, and the UE enters an RRC Idle or suspended state (indicated by box 603).)suspending a data radio bearer (DRB) and at least one signaling radio bearer (SRB) based on the RRC message (see figure 7.3a.3-1, "6. UE AS context stored and SRBs and DRBs suspended ... "; see also page 9, point 6);
The combination does not teach in response to reception of the RRC release message, the controller is further configured to:
suspend SRBs and DRBs except SRB 0.
Stattin teaches in response to reception of the RRC release message, the controller is further configured to:
suspend SRBs and DRBs except SRB 0 (Stattin [0082] FIG. 6  .. Responsive to an RRC connection suspend message from base station eNB at operation 601, wireless terminal UE may suspend radio bearers RBs (except SRB0) at operation 603).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Stattin, in order to power reduction may be provided by suspending and resuming an RRC connection (Stattin 0003])

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647